DETAILED ACTION
	Claims 1-15 are pending. Claims 2 and 15 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamabuchi et al. (JP2012137750) as evidenced by Hatakeyama et al. (U.S. 2018/0039173) and Hatakeyama et al. (U.S. 2018/0364574). Translation previously provided.
Kamabuchi et al. teaches the (positive) resist composition of the present invention has an acid-unstable group and is insoluble or sparingly soluble in an alkaline aqueous solution, and is in an alkaline aqueous solution due to the action of the acid. A soluble resin, an acid generator, and a compound represented by the following formula (I) [0018] (claims 1, 4, and 8):

    PNG
    media_image1.png
    103
    308
    media_image1.png
    Greyscale
[0019] wherein R1-R4 is an alkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 20 carbon atoms, or a saturated cyclic hydrocarbon group having 3 to 20 carbon atoms which each may have a substituent and A1 is an alkyl halide group having 1 to 6 carbon atoms [0019] which is equivalent to a quencher comprising an ammonium salt of carboxylic acid having an iodine or bromine-substituted hydrocarbyl group of instant claim 1, specifically represented by formula (1) of instant claim 2 when R2-R5 are C1-20 hydrocarbyl groups, X2 is a single bond, m1 is 1, X1 is a single bond, R1 is a C1-C6 (m2+1)-valent aliphatic hydrocarbon group, m2 is 1-3, and XBI is iodine or bromine. Although Kamabuchi et al. teaches fluorinated alkyl is particularly preferable [0023], Kamabuchi et al. does not teach away from the selection of any other halide such as iodine or bromine as instantly claimed. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). Furthermore, it is known to one of ordinary skill in the art that iodine and bromine have the advantage of controlled acid diffusion due to the large atomic weight of both iodine and bromine. Since iodine and bromine are highly absorptive to EUV of wavelength 13.5 nm, they generate secondary electrons during exposure, contributing to a higher sensitivity. Thus a resist material having a high sensitivity, low LWR and improved CDU may be designed as evidenced by Hatakeyama ‘173 and ‘574 [0019] and [0021] respectively, compared to fluorine. Therefore, it would have been obvious to one of ordinary skill in the resist art before the effective filing date of the claimed invention to easily envisage an alkyl group comprising each halide and arrive at the instant claimed iodine- or bromine-substituted hydrocarbyl with a reasonable expectation of success through routine experimentation of substituting equally suitable groups in order to achieve high sensitivity, low LWR and improved CDU. Kamabuchi et al. also teaches resin (A) comprises an acid-unstable group in monomer (a1) [0038] such as the following formula (a1-1):

    PNG
    media_image2.png
    161
    154
    media_image2.png
    Greyscale
[0047] wherein Ra4 is a hydrogen atom or methyl group, La1 is an oxygen atom, Ra6 is an alkyl group having 1 to 8 carbon atoms, and m1 is 0-14 [0047] which is equivalent to a recurring unit having formula (a1) of instant claim 7 when RA is hydrogen or methyl, Y1 is a single bond, and R21 is an acid labile group. Kamabuchi et al. further teaches the resist composition contains a solvent (E) [0127] and other components such as surfactants [0129] (claims 11 and 12). Kamabuchi et al. also teaches the method for producing a resist pattern of the present invention is (1) a step of applying the above-mentioned resist composition onto a substrate, and (2) a composition obtained by removing a solvent from the composition after application. It includes a step of obtaining a layer, (3) a step of exposing the composition layer,(4) a step of heating the composition layer after exposure, and (5) a step of developing the composition layer after heating [0130] in which exposure may be performed from a KrF, ArF, or EB light source [0133] (claims 13-15).
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (U.S. 2018/0039173) in view of Kamabuchi et al. (JP2012137750) as evidenced by Hatakeyama et al. (U.S. 2018/0364574).
Hatakeyama et al. teaches the invention provides a resist composition comprising a base polymer and an acid generator containing a sulfonium salt having the formula (1-1) or an iodonium salt having the formula (1-2), the resist composition may further comprise an organic solvent. In a preferred embodiment, the base polymer comprises recurring units having the formula (a1) or recurring units having the formula (a2) [0010-0012] (claims 1, 4, and 11):

    PNG
    media_image3.png
    279
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    169
    316
    media_image4.png
    Greyscale
 [0012] which are equivalent to recurring units (a1) and (a2) respectively of instant claim 7. Hatakeyama et al. also teaches in a preferred embodiment, the resist composition is a chemically amplified positive resist composition. In another embodiment, the base polymer is free of an acid labile group. The resist composition may further comprise a crosslinker. The resist composition is a chemically amplified negative resist composition. The resist composition may further comprise a surfactant. In a preferred embodiment, the base polymer further comprises recurring units of at least one type selected from the formulae (f1) to (f3) [0010-0016] (claims 5, 8-10, and 12):

    PNG
    media_image5.png
    108
    278
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    256
    285
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    309
    312
    media_image7.png
    Greyscale
[0016] which are equivalent to acid generators capable of generating a sulfonic acid of instant claim 3, specifically recurring units (f1) to (f3) respectively of instant claim 6. Hatakeyama et al. further teaches in another aspect, the invention provides a process for forming a pattern comprising the steps of applying the resist composition defined above onto a substrate, baking to form a resist film, exposing the resist film to high-energy radiation, and developing the exposed film in a developer. In a preferred embodiment, the high-energy radiation is ArF excimer laser radiation of wavelength 193 nm, KrF excimer laser radiation of wavelength 248 nm, EB or EUV of wavelength 3 to 15 nm [0017-0018] (claims 13-15). Hatakeyama et al. teaches a quencher may be added to the resist compositions [0089] but does not teach a quencher comprising an ammonium salt of carboxylic acid having an iodine or bromine-substituted hydrocarbyl group.
However, Kamabuchi et al. teaches the (positive) resist composition of the present invention has an acid-unstable group and is insoluble or sparingly soluble in an alkaline aqueous solution, and is in an alkaline aqueous solution due to the action of the acid. A soluble resin, an acid generator, and a compound represented by the following formula (I) [0018]:

    PNG
    media_image1.png
    103
    308
    media_image1.png
    Greyscale
[0019] wherein R1-R4 is an alkyl group having 1 to 20 carbon atoms, an alkenyl group having 2 to 20 carbon atoms, or a saturated cyclic hydrocarbon group having 3 to 20 carbon atoms which each may have a substituent and A1 is an alkyl halide group having 1 to 6 carbon atoms [0019] which is equivalent to a quencher comprising an ammonium salt of carboxylic acid having an iodine or bromine-substituted hydrocarbyl group of instant claim 1, specifically represented by formula (1) of instant claim 2 when R2-R5 are C1-20 hydrocarbyl groups, X2 is a single bond, m1 is 1, X1 is a single bond, R1 is a C1-C6 (m2+1)-valent aliphatic hydrocarbon group, m2 is 1-3, and XBI is iodine or bromine. Although Kamabuchi et al. teaches fluorinated alkyl is particularly preferable [0023], Kamabuchi et al. does not teach away from the selection of any other halide such as iodine or bromine as instantly claimed. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). Furthermore, it is known to one of ordinary skill in the art that iodine and bromine have the advantage of controlled acid diffusion due to the large atomic weight of both iodine and bromine. Since iodine and bromine are highly absorptive to EUV of wavelength 13.5 nm, they generate secondary electrons during exposure, contributing to a higher sensitivity. Thus a resist material having a high sensitivity, low LWR and improved CDU may be designed as evidenced by Hatakeyama ‘173 and ‘574 [0019] and [0021] respectively, compared to fluorine. Therefore, it would have been obvious to one of ordinary skill in the resist art before the effective filing date of the claimed invention to easily envisage an alkyl group comprising each halide and arrive at the instant claimed iodine- or bromine-substituted hydrocarbyl with a reasonable expectation of success through routine experimentation of substituting equally suitable groups in order to achieve high sensitivity, low LWR and improved CDU. Kamabuchi et al. also teaches a resist composition comprising a compound of formula (1) provides a resist pattern having excellent resolution [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hatakeyama et al. to include the compound of formula (1) of Kamabuchi et al. in order to produce a resist pattern having excellent resolution and arrive at the instant claims.
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. Applicant argues that Kamabuchi discloses only fluorine as the halide. The submitted Declaration demonstrates unexpected improvements in sensitivity and CDU as compared to those disclosed in Kamabuchi.
The Examiner respectfully disagrees. The previous and current rejections acknowledge that Kamabuchi fails to disclose examples including bromine or iodine. However, Kamabuchi teaches alkyl halide which is a group that encompasses only five atoms, such that one of ordinary skill could easily envisage each embodiment. Further, evidentiary prior art Hatakeyama (U.S. 2018/0039173) and Hatakeyama (U.S. 2018/0364574) teach improved sensitivity and CDU when either iodine or bromine are used instead of fluorine, see [0019] and [0021] respectively.
The declaration under 37 CFR 1.132 filed June 7, 2022 is insufficient to overcome the rejection of claims 1-15 based upon the 103 rejections over Kamabuchi and/or Hatakeyama in view of Kamabuchi as set forth in the last Office action because:  the results provided are expected based on evidentiary prior art. Specifically, Hatakeyama (U.S. 2018/0039173) and Hatakeyama (U.S. 2018/0364574) teach improved sensitivity and CDU when either iodine or bromine are used instead of fluorine, see [0019] and [0021] respectively. Thus, the declaration fails to show unexpected results and thus does not overcome the rejections.
Due to the amendments of instant claims 2 and 15, the objections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722     

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722